Detailed Action
	This action is responsive to an original non-provisional application filed on 10/23/2019 with acknowledgement that this application does not claim priority to another application. 
	Claims 1-5, 7, and 9-22 are currently pending.  Claims 1, 15, and 20 are independent claims.  Claims 11-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on September 24, 2021 is acknowledged.  Five pages of amended claims, one pages of amended specification, and one page of amended drawings were received on September 24, 2021.  Claims 1, 4, 7, 9-10, and 15-20 have been amended.  Claims 6 and 8 are now cancelled.  Claims 21-22 are newly presented.  The amended claims are no longer rejected under 35 U.S.C. 112(b).  The specification is amended such that the specification is no longer objected to.  The drawings are amended such that the drawings are no longer objected to.
Election/Restrictions
Applicant’s election of Group I, Species A, drawn to a material clearing system wherein the fluid supply line is configured to pump air, in the reply filed on 5/24/2021 is acknowledged.  Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  Claims 11-13 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 was filed on the application filing date of 10/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10, 14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2012 101 191 A1 to Ehlen et al. (“Ehlen”) in view of US PGPUB 2009/0211605 to Ahmad (“Ahmad”).
As to Claim 1, Ehlen discloses a material clearing system for an agricultural machine (Figs. 1-3, Machine Translation of title “Self-propelled agricultural distribution machine i.e. plant protection sprayer, has cleaning device”, the agricultural machine being the entire field sprayer shown in Figs. 1-3), comprising: 	
a frame (Figs. 1-3 #2 “frame”) supported by a plurality of ground engaging wheels (Figs. 1-3 #1 “wheels”); 

a fluid supply line (Figs. 1-3 #11 “pipe”) routed along the agricultural machine (See Figs. 1-3, the pipe is routed along the agricultural machine), the fluid supply line comprising a plurality of material clearing nozzles (Machine Translation Paragraph 0025 “The pipe 11 is provided with spaced apart, but not shown, liquid openings, which may be associated with spray nozzles, not shown, provided”) for spraying a material clearing fluid onto the agricultural machine (Machine Translation Paragraph 0026, “When the underside of the crop protection sprayer is to be cleaned, clear water from the clear water tank is released via the unillustrated associated pump and line 6 the reciprocating tube 11 the cleaning device 12 supplied, so that clear water from the liquid openings of the pipe 11 emerges and is sprayed against the underside of the field sprayer. As a result, the underside or the lower region of the field sprayer is at least roughly cleaned of adhering plant protection products”, the material clearing fluid is the clear water and it is being sprayed against the field sprayer which is the agricultural machine).
Regarding Claim 1, Ehlen does not disclose wherein the material clearing fluid comprises compressed air.
However, Ahmad discloses a material clearing system (Fig. 4, Title ”System and apparatus for automatic built-in vehicle washing and other operations”) for an agricultural machine (Per Paragraph 
a frame (See Annotated Fig. 4) supported by a plurality of ground engaging wheels (See Annotated Fig. 4), 
a sprayer arrangement supported by the frame (Fig. 4 #401 “pop-outs”), the sprayer arrangement comprising a plurality of product delivery nozzles (See Annotated Fig. 4) for spreading agricultural product (Per Paragraph 0091 “bug cleaning chemicals may also be utilized as an effective tar and tree sap remover”, thus the bug cleaning chemicals can be considered an agricultural product); and 
a fluid supply line (Fig. 10D #1017 “Flexible chemical, water, and air supply line to spray nozzles, Paragraph 0010 “fluid transmission lines”) routed along the agricultural machine (See Annotated Fig. 4 and Fig. 11L), the fluid supply line comprising a plurality of material clearing nozzles (See Annotated Fig. 4 #401 “pop-outs”, Per Paragraphs 0095 and 0234 all nozzles can be used for both rinsing and air drying) for spraying a material clearing fluid onto the agricultural machine (See Fig. 4, Per Paragraph 0106 air can be sprayed for blow drying the vehicle, thus it is understood that the air is a fluid that clears other materials), 
wherein the material clearing fluid comprises compressed air (Paragraph 0182).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the material clearing system for an agricultural machine of Ehlen to have the fluid supply line configured to pump a material clearing fluid that is compressed air through the plurality of material clearing nozzles, as taught by Ahmad, for the purpose of drying off liquid materials on the agricultural vehicle in addition to purging the fluid line of liquid materials (Paragraph 0182).
As to Claim 9, in reference to Ehlen’s material clearing system modified by Ahmad’s compressed air as applied to Claim 1 above, Ahmad further discloses comprising an air compressor (Fig. 1A #123 “air 
As to Claim 10, in reference to Ehlen’s material cleaning system modified by Ahmad’s compressed air as applied to Claim 1 above, Ahmad further discloses comprising a port configured to receive air and a valving arrangement, wherein the valving arrangement is configured to block the port in a first mode of operation and direct air from the port to the plurality of material clearing nozzles in a second mode of operation (Per Paragraph 0167 it is understood that the air compressor has a port that receives air and valves that block the port in a first mode of operation and direct air from the port to the plurality of material clearing nozzles in a second mode of operation).
As to Claim 14, in reference to Ehlen’s material clearing system modified by Ahmad’s compressed air as applied to Claim 1 above, Ahmad further discloses comprising an input source (Paragraph 0087 “GUI and controller to provide commands”) and a processor (Paragraph 0086 “microprocessor”) executing a program stored in a non-transient medium to receive a selection from the input source and activate a flow of material clearing fluid in the fluid supply line following the selection (Paragraph 0262).
As to Claim 21, in reference to Ehlen’s material clearing system modified by Ahmad’s compressed air as applied to Claim 9 above, Ahmad further discloses wherein the valving arrangement is configured to selectively direct air from the air compressor to the plurality of product delivery nozzles (Per Paragraphs 0112, 0115, 0234, 0235, and 0095 all nozzles can be used for both rinsing and air drying, it is understood that the valving arrangement selectively directs air to nozzles that are product delivery nozzles).
.  


Claims 2-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen in view of Ahmad and US Patent 9,950,584 to Slawson (“Slawson”). 
Regarding Claim 2, in reference to the material clearing system of Ehlen in view of Ahmad as applied to Claim 1 above, Ehlen does not disclose comprising a hydraulic manifold for distributing hydraulic fluid for propulsion or steering of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed to the hydraulic manifold.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural machine (Col. 7 Lines 42-55, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both. In some embodiments, the actuators are hydraulic actuators such as linear or rotary hydraulic actuators. FIG. 3a illustrates an exemplary hydraulic control system 52 for operating hydraulic actuator sections 54 in which a centralized hydraulic pump 56, driven by an internal combustion engine 58 or other power source, communicates pressurized hydraulic fluid to a hydraulic controller 60 that regulates fluid flow between the pump 56 and the hydraulic actuator sections 54 associated with the support assemblies via a plurality of hydraulic transfer lines 62. The hydraulic controller 60 may include, for example, a hydraulic manifold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system for an agricultural machine of Ehlen in view of Ahmad as applied to Claim 1 above to include a hydraulic manifold for distributing 
Regarding Claim 3, in reference to the material clearing system of Ehlen in view of Ahmad as applied to Claim 1 above, Ehlen does not disclose comprising an electric manifold for controlling electronic valves for propulsion or steering of the agricultural machine, wherein a material clearing nozzle of the plurality of material clearing nozzles is directed to the electric manifold.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising an electric manifold for steering of the agricultural machine (Col. 7 Lines 42-44, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both”, Col. 8 Lines 10-18 “It will be appreciated that various different types of technology may be used to actuate the support assemblies 22. Thus, while the various actuators are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system for an agricultural machine of Ehlen in view of Ahmad as applied to Claim 1 above to include an electric manifold for controlling electronic valves for steering of the agricultural machine, as taught by Slawson, since doing so would assist a driver in directing the agricultural machine in an intended direction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed to any component of the vehicle susceptible to being covered in agricultural product such as pesticides, including the electric manifold of Slawson, as Ehlen’s material clearing system is for cleaning sub-regions of the agricultural machine (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and the electric manifold could be subject to requiring cleaning (Machine Translation Paragraph 0005, “As a result of this measure, the cleaning process of the lower region of the distributor, in particular of an agricultural crop protection syringe, can be substantially simplified by the cleaning device arranged below the frame of the distributor. Furthermore, the requirement for automated cleaning of the lower portion of the distributor is created. Thus, there is the possibility that the cleaning process is performed on the field, so that the adhering pesticides remain in the field”) to prevent wear over time due to being covered in agricultural product.

However, Slawson discloses Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a manifold for controlling suspension of the agricultural machine (Col. 7 Lines 42-55 “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both. In some embodiments, the actuators are hydraulic actuators such as linear or rotary hydraulic actuators. FIG. 3a illustrates an exemplary hydraulic control system 52 for operating hydraulic actuator sections 54 in which a centralized hydraulic pump 56, driven by an internal combustion engine 58 or other power source, communicates pressurized hydraulic fluid to a hydraulic controller 60 that regulates fluid flow between the pump 56 and the hydraulic actuator sections 54 associated with the support assemblies via a plurality of hydraulic transfer lines 62. The hydraulic controller 60 may include, for example, a hydraulic manifold or similar device”, the actuator for adjusting the height of the device being the means for controlling suspension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system for an agricultural machine of Ehlen in view of Ahmad as applied to Claim 1 above to include a manifold for controlling suspension of the agricultural machine, as taught by Slawson, since doing so would assist a user in lifting the agricultural machine as needed to apply agricultural product at a certain height.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the manifold of Slawson be a pneumatic manifold, as Slawson discloses using a “hydraulic manifold or similar device” (Col. 7 Line 55), and pneumatic manifolds were well known to be used in the field of vehicle suspension before the effective filing date of the claimed invention.  Furthermore, it would have 
As to Claim 5, in reference to the material clearing system of Ehlen in view of Ahmad as applied to Claim 1 above, Ehlen further discloses wherein the frame comprises front and rear frame members (See Annotated Fig. 3), each extending from a left side to a right side of the frame, and left (0 1347474. DOC /2 )8Docket No. 55271 (1016.591)and right frame members, each extending from a front side to a rear side of the frame (See Annotated Fig. 3).
Regarding Claim 5, Ehlen does not disclose wherein a material clearing nozzle of the plurality of material clearing nozzles is directed to a weldment between the front and left frame members, a weldment between the front and right frame members, a weldment between the rear and left frame members, or a weldment between the rear and right frame members.
However, Slawson discloses an agricultural machine (Fig. 1 #10 “applicator”) comprising a portion of a frame that is connected via weldment (Col. 17 Lines 1-2, “The chassis attachment component 202 may be a single casting or weldment”) and it was well understood by one of ordinary 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system for an agricultural machine of Ehlen in view of Ahmad as applied to Claim 1 above to include weldments on the frame, as taught by Slawson, for the purpose of assembling the frame using a known technique.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed to any component of the vehicle susceptible to being covered in agricultural product such as pesticides, a weldment between the front and left frame members, a weldment between the front and right frame members, a weldment between the rear and left frame members, and/or a weldment between the rear and right frame members, as Ehlen’s material clearing system is for cleaning sub-regions of the agricultural machine (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and weldments on the frame could be subject to requiring cleaning (Machine Translation Paragraph 0005, “As a result of this measure, the cleaning process of the lower region of the distributor, in particular of an agricultural crop protection syringe, can be substantially simplified by the cleaning device arranged below the frame of the distributor. Furthermore, the requirement for automated cleaning of the lower portion of the distributor is created. Thus, there is the possibility that the cleaning process is performed on the field, so that the adhering pesticides remain in the field”) to prevent degradation over time due to being covered in agricultural product.
As to Claim 20, Ehlen discloses a material clearing system for a self-propelled agricultural applicator (Figs. 1-3, Machine Translation of title “Self-propelled agricultural distribution machine i.e. plant protection sprayer, has cleaning device”), the material clearing system comprising: 

a sprayer arrangement (Fig. 1 #9 “spray bar”) supported by the frame, the sprayer arrangement comprising a plurality of agricultural product delivery nozzles (Fig. 1 #10 “spray nozzles”) for spreading agricultural product onto a field (Machine Translation Paragraph 0023 “The self-propelled distribution machine according to the 1 - 3 is designed as a crop protection syringe”, “The spray bar 9 At least one hydraulic fluid line is assigned. At this pressure fluid line are in the region of the spray bar 9 at intervals to each other the spray nozzles 10 arranged over which the auszubringende spray is applied”, it is understood that based on the disclosure the spray bar uses the spray nozzles for spraying agricultural product onto a field); and
a fluid supply line (Figs. 1-3 #11 “pipe”) routed along the self-propelled agricultural applicator  (See Figs. 1-3, the pipe is routed along the self-propelled agricultural applicator), the fluid supply line comprising a plurality of material clearing nozzles (Machine Translation Paragraph 0025 “The pipe 11 is provided with spaced apart, but not shown, liquid openings, which may be associated with spray nozzles, not shown, provided”) for spraying a material clearing fluid onto the self-propelled agricultural applicator (Machine Translation Paragraph 0026, “When the underside of the crop protection sprayer is to be cleaned, clear water from the clear water tank is released via the unillustrated associated pump and line 6 the reciprocating tube 11 the cleaning device 12 supplied, so that clear water from the liquid openings of the pipe 11 emerges and is sprayed against the underside of the field sprayer. As a result, the underside or the lower region of the field sprayer is at least roughly cleaned of adhering plant protection products”).
Regarding Claim 20, Ehlen as applied above does not disclose comprising a hydraulic manifold for distributing hydraulic fluid for propulsion or steering of the self-propelled agricultural applicator, 
However, Slawson discloses an agricultural applicator (Fig. 1 #10 “applicator”) comprising a hydraulic manifold for distributing hydraulic fluid for steering of the agricultural applicator (Col. 7 Lines 42-55, “Each of the support assemblies 22 may include one or more actuators for adjusting a height of the chassis, for steering the associated wheel, or both. In some embodiments, the actuators are hydraulic actuators such as linear or rotary hydraulic actuators. FIG. 3a illustrates an exemplary hydraulic control system 52 for operating hydraulic actuator sections 54 in which a centralized hydraulic pump 56, driven by an internal combustion engine 58 or other power source, communicates pressurized hydraulic fluid to a hydraulic controller 60 that regulates fluid flow between the pump 56 and the hydraulic actuator sections 54 associated with the support assemblies via a plurality of hydraulic transfer lines 62. The hydraulic controller 60 may include, for example, a hydraulic manifold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material clearing system for a self-propelled agricultural applicator of Ehlen to include a hydraulic manifold for distributing hydraulic fluid for steering of the self-propelled agricultural applicator, as taught by Slawson, since doing so would assist in directing the self-propelled agricultural applicator in an intended direction.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of Ehlen’s material clearing nozzles of the plurality of material clearing nozzles directed to any component of the self-propelled agricultural applicator susceptible to being covered in agricultural product such as pesticides, including the hydraulic manifold of Slawson, as Ehlen’s material clearing system is for cleaning sub-regions of the self-propelled agricultural applicator (Machine Translation of Abstract, “A cleaning device cleans sub-regions of the machine, and is arranged below the frames of the machine”), and the hydraulic manifold could be subject to requiring cleaning (Machine 
Regarding Claim 20, Ehlen in view of Slawson as applied above does not disclose wherein the material clearing fluid comprises compressed air.
However, Ahmad discloses a material clearing system (Fig. 4, Title ”System and apparatus for automatic built-in vehicle washing and other operations”) for an agricultural applicator (Per Paragraph 0006 the material clearing system is for cars and other vehicles, it is understood that other vehicles can include agricultural vehicles which are agricultural applicators) comprising: 
a frame (See Annotated Fig. 4) supported by a plurality of ground engaging wheels (See Annotated Fig. 4), 
a sprayer arrangement supported by the frame (Fig. 4 #401 “pop-outs”), the sprayer arrangement comprising a plurality of product delivery nozzles (See Annotated Fig. 4) for spreading agricultural product (Per Paragraph 0091 “bug cleaning chemicals may also be utilized as an effective tar and tree sap remover”, thus the bug cleaning chemicals can be considered an agricultural product); and 
a fluid supply line (Fig. 10D #1017 “Flexible chemical, water, and air supply line to spray nozzles, Paragraph 0010 “fluid transmission lines”) routed along the agricultural applicator (See Annotated Fig. 4 and Fig. 11L), the fluid supply line comprising a plurality of material clearing nozzles (See Annotated Fig. 4 #401 “pop-outs”, Per Paragraphs 0095 and 0234 all nozzles can be used for both rinsing and air drying) for spraying a material clearing fluid onto the agricultural applicator (See Fig. 4, Per Paragraph 0106 air 
wherein the material clearing fluid comprises compressed air (Paragraph 0182).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the material clearing system for a self-propelled agricultural applicator of Ehlen in view of Slawson as applied above to have the fluid supply line configured to pump a material clearing fluid that is compressed air through the plurality of material clearing nozzles, as taught by Ahmad, for the purpose of drying off liquid materials on the agricultural vehicle in addition to purging the fluid line of liquid materials (Paragraph 0182).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlen in view of Ahmad and US PGPUB 2018/0250847 A1 to Wurtz et al. (“Wurtz”).
Regarding Claim 7, in reference to the material clearing system of Ehlen in view of Ahmad as applied to Claim 1 above, Ehlen does not disclose wherein a material clearing nozzle of the plurality of material clearing nozzles comprises a neck configured to direct the material clearing nozzle in a plurality of directions and maintain a given direction of the plurality of directions.
However, Wurtz discloses a material clearing nozzle (Fig. 10 #140 “nozzles”) for a machine (Title “Automatic Washout System For A Mixer Vehicle”) comprising a neck (See Fig. 10, the neck is part of #140 leading up to the tip of the nozzle) configured to direct the material clearing nozzle in a plurality of directions and maintain a given direction the plurality of directions (Paragraph 0040 “Each nozzle 140 may have a different target, or multiple nozzles 140 may have the same target. The nozzles 140 may be automatically or manually adjustable such that the target of each of the nozzles 140 may be tailored for a target application”, Paragraph 0058 “As shown in FIGS. 10 and 11, the concrete mixing truck 10 includes two nozzles 140 mounted within the mixing drum 20. The nozzles 140 extend into the mixing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a material clearing nozzle of Ehlen to have a neck configured to direct the nozzle in a plurality of directions and maintain a given direction of the plurality of directions, as taught by Wurtz, for the purpose of cleaning specific targets on the agricultural machine.

    PNG
    media_image1.png
    520
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1215
    1117
    media_image2.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 9/24/2021 have been fully considered.
	Applicant has amended Figure 3 which was objected to as failing to comply with 37 CFR 1.84(p)(5) because reference character FWD was not in the specification.  The drawings are no longer objected to.
	Applicant has amended the specification, which was objected to.  The specification is no longer objected to. 

Applicant has amended independent Claim 1 which was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehlen.  Examiner notes that amended Claim 1 has overcome the previously presented rejection under 35 U.S.C. 102(a)(1) in view of Ehlen, however Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Ehlen in view of Ahmad as noted above.  Applicant has amended independent Claim 20, which was rejected under 35 U.S.C. 103 as being unpatentable over Ehlen in view of Slawson.  Examiner notes that amended Claim 20 has overcome the previously presented rejection under 35 U.S.C. 103, however Claim 20 is now rejected under 35 U.S.C. 103 as being unpatentable over Ehlen in view of Ahmad and Slawson as noted above.
Applicant’s arguments with respect to Claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752                                                                                                                                                                                         
/CHEE-CHONG LEE/               Primary Examiner, Art Unit 3752